Citation Nr: 0321337	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  02-08 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition as a veteran for Department of 
Veterans Affairs benefits purposes.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The appellant claims guerilla service in the Philippines from 
August 1943 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision letter of June 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  In the decision letter, the RO 
concluded that the appellant did not have service which would 
qualify him for VA benefits.


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable resolution 
of the appeal has been obtained.

2.  The appellant did not have active service in the United 
States Armed Forces, to include service as a member of the 
Philippine Commonwealth Army, with the Philippine Scouts, or 
with the recognized guerillas, in the service of the United 
States Armed Forces.



CONCLUSION OF LAW

The criteria for recognition of the appellant as a veteran 
for VA benefits purposes are not met.  38 U.S.C.A. § 101(2) 
(West 2002); 38 C.F.R. §§ 3.8, 3.9, 3.203 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103.  Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001).  The intended effect of the new regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. The appellant was provided adequate 
notice as to the evidence needed to substantiate his claim.  
Discussions in the rating decisions, the statement of the 
case (SOC), and letters sent to the appellant informed him of 
the information and evidence needed to substantiate his claim 
and what evidence was of record, and complied with the VA's 
notification requirements.  The SOC of May 2002 included the 
provisions of the VCAA.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the statement from the 
National Personnel Records Center denying record of 
appellant's service.  The appellant requested a hearing, but 
later withdrew that request.  For the reasons stated above, 
the Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
appellant's claim.  The Board finds that the evidence of 
record provides sufficient information to adequately evaluate 
the appellant's claim for entitlement to VA benefits.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.

II.  Factual Background

The appellant asserts that he had service during World War 
II.  In support of his claim he has submitted a Certification 
of the Office of the Adjutant General of the Armed Forces of 
the Philippines dated in March 2000, a Statement of Pay and 
Allowances dated in May 1947, a settlement of arrears in pay 
document dated in February 1947, an affidavit for Philippine 
Army Personnel dated in May 1946, a copy of an Application 
for Old Age Pension with the Philippine Veterans Affairs 
Office, and a joint affidavit by AR and FG dated in August 
2001.

The RO initially denied the appellant's claim in June 2001 on 
the basis that his name did not appear on the roster of 
recognized guerillas which is kept at the RO.  In October 
2001, the National Personnel Records Center certified that 
the "Subject has no service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the United States Armed Forces."  

The RO sent the appellant a letter in November 2001 informing 
him that the certification from the NPRC, stating that the 
appellant had no service, was binding on the RO, and that his 
claim was denied.



III.  Criteria

In order to be eligible for benefits administered by the VA, 
the evidence must establish that the individual seeking 
benefits is a veteran.  The term "veteran" is defined in 
38 U.S.C.A. § 101(2) as a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
Under 38 C.F.R. §§ 3.8 and 3.9, certain service with the 
Commonwealth Army of the Philippines, with the Philippine 
Scouts, and guerilla service is included for VA benefits 
purposes.

Under 38 C.F.R. § 3.203(a), the VA may only accept evidence 
of service submitted by a claimant, such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department, if the evidence meets the 
following conditions:
(1) The evidence is a document issued by the service 
department.  A copy of an original document is acceptable if 
the copy is issued by the service department or if the copy 
was issued by a public custodian of records who certifies 
that it is a true and exact copy of the document in the 
custodian's custody; and
(2) The document contains needed information as to length, 
time and character of service; and
(3) In the opinion of the Department of Veterans Affairs the 
document is genuine and the information contained in it is 
accurate.

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 
38 C.F.R. § 3.203 (a), the VA shall request verification of 
service from the service department.  See 38 C.F.R. § 203 (c) 
(2000).

Under 38 C.F.R. §§ 3.8 and 3.9, certification of service is a 
prerogative of the service department, and the VA has no 
authority to amend or change their decision.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that findings by a United States service department verifying 
or denying a person's service are binding and conclusive upon 
the VA.  See Spence v. West, 13 Vet. App. 376, 380 (2000); 
Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).

IV.  Analysis

The appellant has submitted documents in support of his claim 
that he had service during World War II.  However, none of 
the documents was a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge issued by a United States service department.  In 
addition, the VA is unable to substantiate whether the 
documents are genuine with accurate information.  Therefore, 
they do not meet the criteria set forth under 38 C.F.R. 
§ 3.203(a).

In October 1991, the service department, through the NPRC, 
specifically determined that the appellant had "no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerillas, in the service of the United States 
Armed Forces."  The Board finds that the service 
department's determination that the appellant did not have 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
United States Armed Forces, is binding on the VA.  
Accordingly, there is no basis to recognize the appellant as 
a veteran for VA benefits purposes.


ORDER

Entitlement to recognition as a veteran for VA benefits 
purposes is denied.




	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

